Citation Nr: 0431234	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  00-04 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Service connection for hypertension on a secondary basis.

3.  Disagreement with the initial 20 percent rating assigned 
for the service-connected lymphedema.

4.  Entitlement to an evaluation in excess of 30 percent for 
depression.

5.  Entitlement to automobile or other conveyance and 
adaptive equipment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to June 
1992.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.  
A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b).  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Columbia, South Carolina Regional Office (RO).  
The Board remanded the case in January 2001 for scheduling of 
a hearing.

A hearing was held in May 2001 before the undersigned.  At 
that hearing, the veteran withdrew her claim for entitlement 
to an extension of a temporary total convalescent rating for 
the veteran's service-connected right mastectomy for breast 
cancer under the provisions of 38 C.F.R. § 4.30, beyond 
August 31, 1998.

In October 2001, the Board again remanded this case to the 
RO.  

The veteran has raised other claims since October 2001.  In 
November 2002, entitlement to an evaluation in excess of 30 
percent for depression, service connection for PTSD, and 
service connection for hypertension on a secondary basis were 
denied by the RO.  A NOD was received in February 2003, an 
SOC was issued in April 2003, and a timely substantive appeal 
was received in May 2003.  Consequently, these issues are now 
before the Board.  

In July 2003, the veteran, in writing, withdrew the claims of 
service connection for fibromyalgia and the evaluation of the 
left and right knee conditions.  Consequently, these issues 
are not before the Board at this time.

In January 2004, the RO denied entitlement to automobile or 
other conveyance and adaptive equipment.  A NOD was received 
in February 2004, a SOC was issued in May 2004, and a timely 
substantive appeal was received in May 2004.  Consequently, 
this issue is now before the Board.       

In the context of this case, it is important to note that the 
veteran is already receiving a total rating due to service 
connected disabilities as well as special monthly 
compensation.  


FINDINGS OF FACT

1.  PTSD in accordance with 38 C.F.R. § 4.125(a) is not 
found.  

2.  The veteran's hypertension is not etiologically related 
to the veteran's service-connected disabilities, or any 
medication for the treatment of these disorders.

3.  The veteran's service connected lymphedema is manifested 
by constant aching in the right upper extremity with some 
shooting pain.  

4.  The veteran's service connected depression is not 
manifested by occupational and social impairment with reduced 
reliability and productivity.
 
5.  The veteran is not service connected for a disability 
manifested by loss, or permanent loss of use, of one or both 
feet, by loss or permanent loss of both hands, or by 
permanent impairment of vision of both eyes; nor is she 
service connected for a disability manifested by ankylosis of 
one or both knees or one or both hips.  



CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

2.  Hypertension is not proximately due to or the result of 
the veteran's service-connected disabilities or treatment for 
a service connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.310(a) (2004).

3.  The criteria for a disability evaluation in excess of 20 
percent for lymphedema are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.20, 4.104 Diagnostic Codes 
7120 (2004).

4.  The criteria for a disability evaluation in excess of 30 
percent for depression have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.3, 4.7, 4.132, Diagnostic Code 9434 (2004).

5.  The criteria for a certificate of eligibility for 
assistance in the purchase of an automobile or other 
conveyance or adaptive equipment have not been met.  38 
U.S.C.A. §§ 3901, 3902, 5107 (West 2002); 38 C.F.R. § 3.808 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for PTSD

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for PTSD generally requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The veteran has 
never contended that she engaged in combat with the enemy as 
defined within 38 U.S.C.A. § 1154(b).  As a result, as a 
matter of law, a medical provider cannot provide supporting 
evidence that the claimed in-service event actually occurred 
based on a post-service medical examination.  Moreau v. 
Brown, 9 Vet. App. 389, 395-6 (1996).  In addition, the 
veteran's own testimony, standing alone, will not be 
sufficient.  Id.

In Patton v. West, 12 Vet. App. 272 (1999), the U.S. Court of 
Appeals for Veterans Claims (Court) emphasized that 
statements contained in prior decisions indicating that 
"something more than medical nexus evidence is required to 
fulfill the requirement for 'credible supporting evidence'", 
of a claimed stressor and that "[a]n opinion by a mental 
health professional based on a post service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor," were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  
Id. at 280; see also Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

With regard to personal assault cases, the Court pointed out 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis."  Id. (citing VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III, 5.14c (8), (9)).  The Court has also 
held that these provisions of M21-1, which provide special 
evidentiary procedures for PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated Part VI, paragraph 11.38b(2)), provides that 
"[i]f the military record contains no documentation that a 
personal assault occurred, alternative evidence might still 
establish an inservice stressful incident.  Behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."

The Court in Patton noted that the manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the so-called equipoise doctrine 
where the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.

In addition, 38 C.F.R. § 3.304(f)(3) provides:  If a post-
traumatic stress disorder claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.

VA will not deny a post- traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence. VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).

In this case, the veteran did not engage in combat.  Further, 
there is no indication of this in the record, and she has not 
provided any information that would permit verification of 
her alleged stressor.  Most importantly, however, the Board 
finds that the veteran does not have PTSD at this time.  
While some treatment records appear to diagnose PTSD based on 
the veteran's statements, extensive medical records fail to 
indicate PTSD.  For example, on VA examination in April 2001, 
PTSD was not found.  Multiple examination reports, outpatient 
treatment records, and hospitalization reports support this 
finding and clearly outweigh any indication within the 
medical records that the veteran currently has PTSD.   

The Board must find that these detailed medical evaluations 
which do not find PTSD are entitled to great probative value 
and supply negative evidence against this claim.  As the 
Board has found the veteran to not have PTSD based on a 
review of the medical evidence, further discussion of 
stressor verification is not warranted. 

Although the veteran believes she has PTSD, as a layperson 
she is not competent to establish a diagnosis by his own 
assertions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Without a finding that the veteran has PTSD, and with no 
confirmation of a stressor event in service, service 
connection for PTSD may not be established.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The preponderance of the evidence is against the claim of 
service connection for PTSD, and the claim must be denied.  
The veteran's service-connected depression and PTSD are rated 
under the same criteria.  See 38 C.F.R. § 4.130, Codes 9411 
and 9434.  As a practical matter, this means that regardless 
of the nomenclature for the service connected psychiatric 
disability, in all likelihood the same symptoms would be 
considered in the rating (and the same rating would be 
assigned).  In order words, allowance or denial of service 
connection for PTSD would have no impact on the compensation 
the veteran receives for her psychiatric disability.

II.  Service Connection for Hypertension

As noted above, service connection may be granted if the 
evidence shows that a disability was incurred in or 
aggravated by service.  38 U.S.C.A. § 1131.  Additionally, 
disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In this 
case, the veteran is not contending that hypertension is the 
result of his military service.  It is instead contended that 
the disorder was caused by either a service-connected 
disorder or treatment for a service connected disorder.  The 
veteran essentially contends that hypertension was caused by 
medication use to treat depression or a service connected 
disorder, or both. 

On VA examination in June 2003, it was found that Paxil, a 
medication used to treat the veteran's service connected 
condition, does not cause hypertension and, in fact, causes 
hypotension.  This medical opinion provides clearly negative 
evidence against this claim and is entitled to great 
probative weight.    

After reviewing the totality of the pertinent evidence, the 
Board finds that the preponderance of the evidence is against 
the veteran's secondary service connection claim.  Nothing in 
the extensive medical records clearly supports the veteran's 
belief that this disorder was caused by either a service-
connected condition or treatment for a service connected 
condition.  As noted above, the veteran is not competent to 
provide a medical opinion.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  



III.  Lymphedema

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  "Lymphedema" is not 
specifically listed within the rating schedule.  Under 
38 C.F.R. § 4.20 (2004), when an unlisted condition is 
encountered, it will be permissible to rate the condition 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical location and 
symptomatology are closely analogous.  In this case, the RO 
evaluated this condition under 38 C.F.R. § 4.104, Code 7120 
(varicose veins).  

Effective January 12, 1998, before the veteran filed this 
claim, the rating criteria for varicose veins changed.  A 20 
percent rating is assigned under the new criteria for 
varicose veins with persistent edema, incompletely relieved 
by elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  38 C.F.R. § 4.104, Code 7120 (2003).  
A higher rating, of 40 percent, is not warranted unless there 
is persistent edema and stasis pigmentation or eczema, 
without or without intermittent ulceration.  Id.  Where the 
rating in question is the initial rating assigned following a 
grant of service connection, the entire period must be 
considered and "staged ratings" may be assigned, based on 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

On VA examination in April 2000, lymphedema following a 
radical mastectomy for breast cancer was indicated.  
Persistent edema and stasis pigmentation or eczema, without 
or without intermittent ulceration, was not indicated.  On a 
VA examination in April 2001, lymphedema was not indicated.

In October 2001, the Board remanded this issue for more 
information.  On VA examination in January 2002, lymphedema 
was not directly indicated, but the veteran did have a right 
shoulder/hand syndrome which was found related to her breast 
cancer.  On VA examination in February 2002, lymphedema of 
the right upper extremity was found with constant aching in 
the right upper extremity with "some" shooting pain.  A 
review of treatment records regarding this condition make 
similar notices regarding this disorder as was indicated 
within the February 2002 examination, which the Board 
believes is entitled to great probative weight.      

Based on the above, the Board finds no basis to award the 
veteran a higher evaluation, by analogy, under 38 C.F.R. § 
4.104, Code 7120, or under any other diagnostic code.  There 
is simply no indication of persistent edema and stasis 
pigmentation or eczema, without or without intermittent 
ulceration.  

In this regard, the Board has also considered functional 
loss, assessed on the basis of increased limitation of motion 
of the right upper extremity, pursuant to the guidelines set 
forth in Deluca v. Brown, 8 Vet. App. 202 (1995).  However, 
there is no objective evidence of weakness, fatigue or 
incoordination results in any limitation of motion that would 
result in a rating higher than 20 percent.  See 38 C.F.R. 
§§ 4.40. 4.45.  In fact, without taking into consideration 
the veteran's complaints of pain, the current 20 percent 
evaluation could not be justified.        

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45.  However, the medical 
records reviewed fail to indicate objective medical evidence 
that would warrant a rating higher than 20 percent for this 
disorder based on weakness or limitation of motion caused by 
pain.

VA regulations mandate consideration of functional impairment 
due to pain.  In this case, however, the Board finds that the 
medical evidence does not support the contentions of the 
veteran regarding severe pain and severe limitations of 
function associated with this disorder.  The regulation 
provides the caveat that dysfunction due to pain must be 
supported by adequate pathology as well as being evidenced by 
the visible behavior by the claimant.  38 C.F.R. § 4.40 
(emphasis added).  No medical record supports a conclusion 
that the veteran is in severe pain due to this service-
connected disability.  Medical records, as a whole, are found 
not to support a finding of greater than 20 percent for this 
condition.       

The Board has considered all potential applicable diagnostic 
codes and her contention that she uses a brace.  However, 
there is no diagnostic code that provides a basis for 
assigning a higher rating.  The Board has also considered 
whether the record raises the matter of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  38 C.F.R. 
§ 3.321(b)(1) applies when the rating schedule is inadequate 
to compensate for the average impairment of earning capacity 
for a particular disability.  There is no competent evidence 
that the disability at issue causes marked interference with 
employment or requires frequent hospitalizations or otherwise 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated.  The veteran is already receiving 
a total (100%) rating.  The preponderance of the evidence is 
against this claim, and it must be denied.

In deciding the veteran's claim, the Board has also 
considered the Court's determination in Fenderson v. West, 12 
Vet. App. 119 (1999) and whether she is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126.  See also Francisco, 7 Vet. App. at 58 (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  

The Board does not find evidence that the veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record from the day the veteran's filed her 
claim to the present supports the conclusion that she is not 
entitled to increased compensation during any time within the 
appeal period.

IV.  Depression

The VA Schedule of Ratings for Mental Disorders was amended 
and redesignated as 38 C.F.R. § 4.130, effective November 7, 
1996, before the claim was filed.  The amended (new) rating 
criteria focus on the individual symptoms manifested 
throughout the record, rather than on a medical opinion 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe or total.  In this case, 
the veteran filed this claim after November 7, 1996.  
Accordingly, the Board will focus solely on the new criteria.  

A 100 percent rating is provided for either depression or 
PTSD where there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent rating is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of shot and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.

The Board finds that the medical evidence of record supports 
the current determination that the veteran is entitled to a 
30 percent evaluation for depression.  The Board acknowledges 
the veteran's complaints and her treatment.  However, it is 
her very treatment records that support this finding.  For 
example, within the December 2000 VA hospitalization, a GAF 
score of 68 was found.  The Global Assessment of Functioning 
(GAF) scale is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV].  A 41-50 score indicates "serious 
symptoms . . . OR any serious impairment in social, 
occupational, or school functioning . . . ."  A 51-60 score 
indicates "moderate symptoms . . . OR any moderate 
difficulty in social, occupational, or school functioning . . 
. ."  A 61-70 rating indicates "some mild symptoms . . . OR 
some difficulty in social, occupational or school functioning 
. . . but generally functioning pretty well, has some 
meaningful interpersonal relationships." 

On VA examination in April 2001, a GAF of 55 was indicated.  
This is consistent with the VA examination in January 1998, 
in which a GAF of 56 was indicated.  The veteran's GAF scores 
indicate mild to moderate difficulty in social and 
occupational functioning.  The Court has addressed the 
importance of GAF scores.  See, i.e., Richard v.  Brown, 9 
Vet. App. 266, 267-8 (1996) (where the GAF was 50 and said to 
be reflective of a serious impairment under the diagnostic 
criteria).  In Carpenter v. Brown, 8 Vet. App. 240 (1995), 
the Court recognized the importance of the GAF score and the 
interpretations of the score.  In light of the embracing of 
the GAF scale, its definition, and the use of the 4th edition 
of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(DSM IV) in Carpenter, the Board concludes that the GAF score 
and the meaning of the score may be considered without 
prejudice to the veteran.  In this regard, the Court itself 
has noted that a 55-60 GAF score indicates "moderate 
difficulty in social, occupational, or school functioning."  
Carpenter, 8 Vet. App. at 242.  

The GAF score alone is not determinative.  The rating 
criteria set forth certain symptoms which are representative 
of the degree of impairment for various ratings.  In this 
regard, the clinical evidence demonstrates that the vast 
majority of the veteran's symptoms are contemplated by the 
current 30 percent rating.  Moreover, while the Board has 
carefully considered the veteran's statements regarding the 
difficulties she associates with her depression and/or 
alleged PTSD, the evidence does not support a conclusion that 
a 50 percent rating is warranted.  

The clear preponderance of the evidence, including the VA 
examination reports and the treatment records, against a 
finding that the criteria for a rating in excess of the 
current 30 percent have been met. 

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the disorder causes marked interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.  Once again, it must be noted 
that a total rating has already been granted.

V.  Entitlement to Automobile or Other Conveyance and 
Adaptive Equipment

With regard to the claim of assistance in the purchase of an 
automobile or other conveyance and entitlement to necessary 
adaptive equipment, as pertinent to this appeal, 
certification of eligibility for financial assistance in the 
purchase of one automobile or other conveyance and of basic 
entitlement to necessary adaptive equipment is warranted 
where one of the following exists as the result of injury or 
disease incurred or aggravated during active service:

(1) Loss or permanent loss of use of one 
or both feet;

(2) Loss or permanent loss of use of one 
or both hands;

(3) Permanent impairment of vision of 
both eyes: Central visual acuity of 
20/200 or less in the better eye, with 
corrective glasses, or central visual 
acuity of more than 20/200 if there is a 
field defect in which the peripheral 
field has contracted to such an extent 
that the widest diameter of visual field 
subtends an angular distance no greater 
than 20 degrees in the better eye.

(4) For adaptive equipment eligibility 
only, ankylosis of one or both knees or 
one or both hips.

38 C.F.R. § 3.808.

The Board finds no basis to award the veteran financial 
assistance in the purchase of an automobile or other 
conveyance because none of the veteran's disorders, at this 
time, have been found to meet the requirements above.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).

VI.  The Duty to Assist and Notify.

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  
Through multiple letters from the RO to the veteran, two 
Board remands, the statement of the case, and multiple 
supplemental statements of the case, the RO notified the 
veteran and his representative of the legal criteria 
governing the claims, the evidence that had been considered 
in connection with his appeal, and the basis for the denial 
of his claims.  Consequently, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence necessary to support his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  

In addition to the above-cited authority, the Board points 
out that, in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court appears to hold that proper 
VCAA notice should notify the veteran of: (1) the evidence 
that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  With regard to the above, multiple VA notices were 
provided to the veteran, along with more than ten SSOCs 
meeting the requirements of Pelegrini. 

Pelegrini also held that the held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

The Board notes that, in the case on appeal, some of the 
documents meeting the VCAA's notice requirements were 
provided to the veteran before some of the  rating actions 
were issued in this case and after a substantially complete 
application was received.  However, following the enactment 
of the VCAA, the Board remanded this case to the RO.  
Following multiple VCAA letters, many supplemental statements 
of the case were issued in which the RO had the opportunity 
to review this case following the VCAA letter.  Hence, the 
Board finds that any failure on VA's part in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of this claim is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.  

The Board also finds that the duty to assist the veteran has 
been met in this case.  In this regard, the Board must note 
that it has remanded this case on two separate occasions in 
order to assist the veteran with the development of her 
claims.  Further, the veteran has had the opportunity to 
present her argument to the Board at a hearing and extensive 
medical records have been obtained by the RO.  In this 
regard, the Board must note that based on a detailed review 
of the medical evidence of record, the Board must find that 
the medical evidence in this case appears complete.  The RO 
has either attained, or attempted to obtain, pertinent 
medical records cited by the veteran over an extensive period 
of time.  Moreover, neither the veteran nor her 
representative has indicated that there is any outstanding 
pertinent evidence that the RO has not already obtained or 
attempted to obtain.  

The Board must note that the veteran is already receiving a 
total disability evaluation due to her service-connected 
disabilities with special month compensation.  Under these 
circumstances, the Board finds that there is no prejudice to 
the veteran in proceeding with a decision at this time.




ORDER

Service connection for PTSD is denied.

Service connection for hypertension on a secondary basis is 
denied.

Entitlement to an evaluation in excess of 20 percent for 
lymphedema is denied.

Entitlement to an evaluation in excess of 30 percent for 
depression is denied.

Entitlement to automobile or other conveyance and adaptive 
equipment is denied.


	                        
____________________________________________
MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



